


Exhibit 10.31c
RESTRICTED
STOCK GRANT
TERMS
Tranche-Vesting

TIFFANY & CO.
a Delaware Corporation
(the “Parent”)
TERMS OF RESTRICTED STOCK GRANT
(Non-Transferable)
under the
2014 EMPLOYEE INCENTIVE PLAN
(the “Plan”)
Adopted July 16, 2014


1. Introduction and Terms of Grant. Participant has been granted (the “Grant”)
Stock Units which shall be settled by the issuance and delivery of Shares of
Common Stock. The Grant has been made under the Plan by the Stock Option
Subcommittee of the Parent’s Board (the “Committee”). The name of the
“Participant”, the “Grant Date” and the number of “Stock Units” granted are
stated in the attached “Notice of Grant”. The other terms and conditions of the
Grant are stated in this document and in the Plan. If the Participant has the
title of Vice President, Group Vice President, Senior Vice President, Executive
Vice President, President or Chief Executive Officer this Grant will be void
unless the Participant executes and delivers to the Parent those certain
Non-Competition and Confidentiality Covenants in the form approved by the
Committee, such delivery to be made prior to or within 180 days after the Grant
Date.


2. Grant and Adjustment. Subject to the terms and conditions stated in this
document, Participant has been granted Stock Units by the Parent. As of the
Grant Date, each Stock Unit has a Settlement Value of one Share, but the number
of Shares which shall be issued and delivered pursuant to the Grant on the
settlement of each Stock Unit (the “Settlement Value”) shall be subject to
adjustment as provided in Section 4.2(c) of the Plan, to adjust for, among other
corporate developments, stock splits and stock dividends. References to
Settlement Values in this document shall be deemed reference to Settlement
Values as so adjusted. As anticipated in Section 4.7 of the Plan, Shares that
have not been issued and delivered to a Participant shall be represented by
Stock Units.


3. Maturity Dates - Vesting in Installments. Unless otherwise provided in
paragraphs 4 or 5 below, Stock Units granted on a single Grant Date will
“mature” and vest in installments according to the Maturity Dates as such term
is defined in the Committee’s resolution authorizing the Grant. Following the
Maturity Date of a Stock Unit, the Settlement Value of the Stock Unit in Shares
shall be issued and delivered within thirty (30) days to or for the account of
Participant. As provided for in Section 7 below, the Parent may make such
delivery to a Service Provider. A Stock Unit which fails to mature and vest on
or before Participant’s Date of Termination shall be void and shall not confer
upon the owner of such Stock Unit any rights, including any right to any Share.
In the event that the above schedule of installments would otherwise result in a
Settlement Value that includes a fractional Share, such fractional Share shall
not be deemed to have matured and vested, but shall mature and vest on a
subsequent Maturity Date if, when added to other fractional Share interests that
would otherwise mature and vest, a full Share will be deemed to have matured and
vested. Under no circumstances will the Parent be obligated to issue a
fractional Share, and if the application of the prior sentence fails to result
in the eventual issuance of a Share, the Parent will not be required to settle
any remaining fractional interest in cash.


4. Effect of Termination of Employment on Vesting. A Stock Unit shall not mature
and will be deemed to have “expired” and shall not be settled for Shares if the
Participant’s Date of Termination occurs before



--------------------------------------------------------------------------------




the Maturity Date associated with the installment containing such Stock Unit was
scheduled to mature, unless the Participant’s Date of Termination occurs by
reason of death or Disability, in which case all installments of the Grant which
have not previously matured shall mature and vest on said Date of Termination
and the Settlement Value of the Stock Unit in Shares shall be issued and
delivered within thirty (30) days of the Date of Termination to or for the
account of Participant.
    
5. Effect of Change in Control. All installments of the Grant that have not
previously matured or expired shall mature upon (i) a Change of Control Date for
a Terminating Transaction, or (ii) failing maturity as provided in (i) above,
(ii) upon Participant’s Involuntary Termination following a Change of Control
Date, and the Settlement Value of the Stock Units in Shares shall be issued and
delivered within thirty (30) days of the Change of Control Date or the Date of
Termination, as applicable, to or for the account of Participant.
  
6. No Dividends or Interest. No dividends or interest shall accrue or be payable
upon any Stock Unit. Until a Share is issued and delivered it shall not be
registered in the name of the Participant.


7. Withholding for Taxes. All distributions of Shares shall be subject to
withholding of all applicable taxes as computed by the Employer, and the
Participant shall make arrangements satisfactory to the Parent to provide the
Parent (or Employer) with funds necessary for such withholding before the Shares
are delivered. Without limitation to the Parent’s right to establish other
arrangements, the Parent may: (i) designate a single broker or other financial
services provider (“Services Provider”) to establish trading accounts for
Participants (each a “Participant’s Trading Account”); (ii) deliver Shares to
Participant’s Trading Account; (iii) provide Services Provider with information
concerning the applicable tax withholding rates for Participant; (iv) cause
Services Provider to sell, on behalf of Participant, sufficient Shares to cover
the Parent’s tax withholding obligations with respect to any delivery of Shares
to Participant (a “Covering Sale”); and (v) cause Services Provider to remit
funds resulting from such Covering Sale to Parent or any Related Company that is
the employer of Participant. Participant may, by written notice to the Parent
addressed to the Parent’s Secretary, and given no less than ten (10) business
days before an applicable Maturity Date, elect to avoid such a Covering Sale, by
delivering with such notice a bank-certified check payable to the Parent (or
other type of check or draft payable to the Parent and acceptable to the
Secretary) in the estimated amount of any such withholding required, such
estimate to be provided by the Employer. The Committee may approve other methods
of withholding, as provided for in the Plan, before the Shares are delivered.


8. Transferability. The Stock Units are not transferable otherwise than by will
or the laws of descent and distribution, and shall not be otherwise transferred,
assigned, pledged, hypothecated or otherwise disposed of in any way, whether by
operation of law or otherwise, nor shall it be subject to execution, attachment
or similar process. Upon any attempt to transfer the Stock Units otherwise than
as permitted herein or to assign, pledge, hypothecate or otherwise dispose of
the Stock Units otherwise than as permitted herein, or upon the levy of any
execution, attachment or similar process upon the Grant, the Grant shall
immediately terminate and become null and void.


9. Definitions. For the purposes of the Grant, certain words and phrases are
defined in the Definitional Appendix attached. Except where the context clearly
implies or indicates the contrary, a word, term, or phrase used in the Plan
shall have the same meaning in this document.


10. Heirs and Successors. The terms of the Grant shall be binding upon, and
inure to the benefit of, the Parent and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Parent’s assets and business.
Participant may designate a beneficiary of his/her rights under the Grant by
filing written notice with the Secretary of the

Tiffany & Co. 2014 Employee Incentive Plan
 
 
Restricted Stock Grant: Terms of Stock Grant Award -- Tranche-Vesting
 
Page 2

--------------------------------------------------------------------------------




Parent. In the event of the Participant’s death prior to the full maturity of
the Grant, the Shares will be delivered to such Beneficiary to the extent that
it was matured on the Participant’s Termination Date. If the Participant fails
to designate a Beneficiary, or if the designated Beneficiary dies before the
Participant, any Shares issuable hereunder will be delivered to the
Participant’s estate.


11. Administration. The authority to manage and control the operation and
administration of the Grant shall be vested in the Committee, and the Committee
shall have all powers with respect to the Grant as it has with respect to the
Plan. Any interpretation of the Grant by the Committee and any decision made by
it with respect to the Grant is final and binding.


12. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of the Grant shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Parent.


13. Section 409A. Notwithstanding anything herein to the contrary, any benefits
and payments provided under these Terms that are payable or provided to
Participant in connection with a termination of employment that constitute
deferred compensation within the meaning of Code Section 409A shall not commence
in connection with Participant’s termination of employment unless and until
Participant has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h) (“Separation from Service”),
unless Employer reasonably determines that such amounts may be provided to
Participant without causing Participant to incur additional tax obligations
under Code Section 409A. For the avoidance of doubt, it is intended that
payments comply with or satisfy, to the greatest extent possible, the exemptions
from the application of Code Section 409A. However, if Employer determines that
these payments constitute deferred compensation and Participant is, on the
termination of his service, a “specified Participant” of Employer, as such term
is defined in Code Section 409A(a)(2)(B)(i) of the Code, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Code Section 409A, the timing of the payments shall be
delayed until the earlier to occur of: (i) the date that is six months and one
day after Participant’s Separation from Service) or (ii) the date of
Participant’s death that occurs after Participant’s Separation from Service.
This Section 13 shall be administered, construed and interpreted in a manner
consistent with the requirements of Code Section 409A. In no event shall
Employer have any liability or obligation with respect to taxes for which
Participant may become liable as a result of the application of Code Section
409A. In addition to the provisions regarding Code Section 409A set forth above,
the following shall apply:
Notwithstanding anything herein to the contrary, these Terms are intended to be
interpreted and applied so that the payments and benefits set forth herein
either shall either be exempt from the requirements of Code Section 409A, or
shall comply with the requirements of Code Section 409A, and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be exempt
from or in compliance with Code Section 409A.


If Participant notifies Employer that Employee believes that any provision of
these terms (or of any award of compensation or benefit, including equity
compensation or benefits provided herein or at any time during his employment
with Employer) would cause Employee to incur any additional tax or interest
under Code Section 409A or Employer independently makes such determination,
Employer shall, after consulting with Employee, reform such provision (or award
of compensation or benefit) to attempt to comply with or be exempt from Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate. To the extent that any provision hereof (or award of compensation
or benefit) is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Employee and Employer without violating the provisions of Code Section 409A.

Tiffany & Co. 2014 Employee Incentive Plan
 
 
Restricted Stock Grant: Terms of Stock Grant Award -- Tranche-Vesting
 
Page 3

--------------------------------------------------------------------------------




Appendix I -- Definitions
    
“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.
    
“Cause” shall mean a termination of Participant’s employment which is the result
of:


(i)
Participant’s conviction or plea of nolo contendere to a felony or any other
crime involving financial impropriety or which would tend to subject Employer or
any of its Affiliates to public criticism or materially interfere with
Participant’s continued service to Employer;



(ii)
Participant’s willful violation of the Code of Conduct;



(iii)
Participant’s willful failure or refusal to perform substantially all such
proper and achievable directives issued by Participant’s superior or the Parent
Board (other than any such failure resulting from Participant’s incapacity due
to physical or mental illness, any such actual or anticipated failure resulting
from a resignation by Participant for Good Reason, or any such refusal made by
Participant in good faith because Participant believes such directives to be
illegal, unethical or immoral) after a written demand for substantial
performance is delivered to Participant on behalf of Employer, which demand
specifically identifies the manner in which Participant has not substantially
performed Participant’s duties, and which performance is not substantially
corrected by Participant within ten (10) days of receipt of such demand;



(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities materially injurious to the Employer;



(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or Employer under any written agreement that Participant has with either
Parent or Employer;



(vi)
Participant’s fraud or dishonesty with regard to Employer or any of its
Affiliates;



(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant or by any other employee of Parent, Employer or any
Affiliate of Parent or Employer;



(viii)
Participant’s death; or



(ix)
Participant’s Disability.


Tiffany & Co. 2014 Employee Incentive Plan
 
 
Restricted Stock Grant: Terms of Stock Grant Award -- Tranche-Vesting
 
Page 4

--------------------------------------------------------------------------------




For purposes of the previous sentence, no act or failure to act on Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by
Participant in bad faith toward, or without reasonable belief that Participant’s
action or omission was in the best interests of, Parent, Employer or an
Affiliate of Parent or Employer. Notwithstanding the foregoing, Participant
shall not be deemed to have been terminated for Cause with respect to items (i)
through (vii) unless and until there shall have been delivered to Participant a
copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths (3/4th) of the entire membership of the Employer Board at a
meeting called and held for such purpose (after reasonable notice to Participant
and an opportunity for Participant, together with Participant’s counsel, to be
heard before such Board), finding that, in the good faith opinion of such Board,
Cause exists as set forth in any of items (i) through (vii) above.


“Change in Control.” A Change in Control shall be deemed to have occurred if:


(i)
any Person, or any syndicate or group deemed to be a person under Section
14(d)(2) of the Exchange Act, excluding Parent or any of its Affiliates, a
trustee or any fiduciary holding securities under an employee benefit plan of
Parent or any of its Affiliates, an underwriter temporarily holding securities
pursuant to an offering of such securities or a corporation owned, directly or
indirectly by stockholders of Parent in substantially the same proportion as
their ownership of Parent, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
directly or indirectly, of securities of Parent representing Thirty-five percent
(35%) or more of the combined voting power of Parent’s then outstanding
securities entitled to vote in the election of directors of Parent;



(ii)
if the Incumbent Directors cease to constitute a majority of the Parent Board;
provided, however, that no person shall be deemed an Incumbent Director if he or
she was appointed or elected to the Parent Board after having been designated to
serve on the Parent Board by a Person who has entered into an agreement with
Parent to effect a transaction described in clauses (i) through (iv) of this
definition;



(iii)
there occurs a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to such transaction do not, immediately
after such transaction, own more than Fifty percent (50%) of the combined voting
power of the Parent or other corporation resulting from such transaction, as the
case may be;



(iv)
all or substantially all of the assets of Parent or Employer are sold,
liquidated or distributed, except to an Affiliate of Parent.


Tiffany & Co. 2014 Employee Incentive Plan
 
 
Restricted Stock Grant: Terms of Stock Grant Award -- Tranche-Vesting
 
Page 5

--------------------------------------------------------------------------------




“Change in Control Date” shall mean the date on which a Change of Control occurs
except that a Change of Control which constitutes a Terminating Transaction will
be deemed to have occurred as of fourteen days prior to the date scheduled for
the Terminating Transaction.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Code of Conduct” shall mean Parent’s (i) Code of Business and Ethical Conduct
for Directors, the Chief Executive Officer, the Chief Financial Officer and All
Other Officers of the Parent and (ii) Business Conduct Policy - Worldwide, as
amended from time to time prior to the Change of Control Date and as in effect
as of the Change of Control Date.


“Common Stock” shall mean the common stock of Parent.


“Date of Termination” shall mean, with respect to any Participant, the first day
occurring on or after the Grant Date on which Participant’s employment with
Employer terminates for any reason; provided that a termination of employment
shall not be deemed to occur by reason of a transfer of the employment of
Participant between Employers; and further provided that the Participant’s
employment shall not be considered terminated while the Participant is on a
leave of absence from the Employer approved by Employer or required by
applicable law. If, as a result of a sale or other transaction, Employer ceases
to be an Affiliate of Parent, the occurrence of such transaction shall be
treated as the Participant’s Date of Termination caused by the Participant being
discharged by Employer.
 
“Disability” shall mean Participant’s incapacity due to physical or mental
illness which causes Participant to be absent from the full-time performance of
Participant’s duties with Employer for six (6) consecutive months provided,
however, that Participant shall not be determined to be subject to a Disability
for purposes of this Award unless Participant fails to return to full-time
performance of Participant’s duties with Employer within thirty (30) days after
written Notice of Termination due to Disability is given to Participant.


“Employer” shall mean the Affiliate of Parent that employs Participant from time
to time, and any successor to its business and/or assets by operation of law or
otherwise.


“Employer Board” shall mean the board of directors (or other highest governing
authority other than the shareholders) of Employer.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor provisions thereto.


“Good Reason” means Participant’s resignation from employment with Employer for
“Good Reason” shall mean any one or more of the following actions taken without
Participant’s consent:
•
a material adverse change in Participant’s duties, authority or
responsibilities;

•
a material adverse change in Participant’s reporting responsibility;


Tiffany & Co. 2014 Employee Incentive Plan
 
 
Restricted Stock Grant: Terms of Stock Grant Award -- Tranche-Vesting
 
Page 6

--------------------------------------------------------------------------------




•
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of these Terms or any other
agreement between Employer or Parent and Participant;

•
any other action or inaction that constitutes a material breach by Employer or
Parent of these Terms or any other agreement between Participant and Employer
(for this purpose, a “material breach” by Employer or Parent shall include any
reduction in Participant’s base salary or in his target short-term incentive /
annual bonus (but, for the avoidance of doubt, any actual pay-out of a
short-term incentive / annual bonus for a given fiscal year which is less than
the target shall not constitute Good Reason, provided that such lower pay-out is
based upon the failure to meet pre-determined performance goals or a good faith
determination by Employer or the Compensation Committee of the Parent Board that
Parent’s financial performance or Participant’s personal performance did not
warrant a pay-out equal to or greater than the target short-term incentive /
annual bonus));

•
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to Participant; and

•
The relocation of the office of Employer where Participant was employed
immediately prior to the Change in Control Date, to a location which is more
than 50 miles away, or should Employer require Participant to be based more than
50 miles away from such office (except for required travel on the Employer’s
business to an extent substantially consistent with Participant’s customary
business travel obligations in the ordinary course of business prior to the
Change in Control Date).



Notwithstanding the foregoing, Participant must give written notice to Employer
of the occurrence of an event or condition that constitutes Good Reason within
up to 90 days following the occurrence of such event or condition and Employer
shall have at least thirty (30) days from the date on which written notice
thereof is received to cure such event or condition.  If Employer is able to
cure such event or condition within such thirty-day period, such event or
condition shall not constitute Good Reason hereunder.  If Employer fails to cure
such event or condition, Participant’s termination for Good Reason shall be
effective immediately following the end of such thirty (30)-day cure
period.        


“Incumbent Directors” shall mean those individuals who were members of the
Parent Board as of January 15, 2009 and those individuals whose later
appointment to such Board, or whose later nomination for election to such Board
by the stockholders of Parent, was approved by a vote of at least a majority of
those members of such Board who either were members of such Board as of January
15, 2009, or whose election or nomination for election was previously so
approved.


“Involuntary Termination” means (i) Participant’s termination of employment by
Employer without Cause or (ii) Participant’s resignation of employment with the
Employer within one (1) year of the Change of Control Date for Good Reason.



Tiffany & Co. 2014 Employee Incentive Plan
 
 
Restricted Stock Grant: Terms of Stock Grant Award -- Tranche-Vesting
 
Page 7

--------------------------------------------------------------------------------




“Notice of Termination” shall mean a written notice indicating the specific
termination provision in this Agreement relied upon and setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Participant’s employment under the provision so indicated.


“Parent” shall mean Tiffany & Co., a Delaware corporation, and any successor to
its business and/or assets by operation of law or otherwise.


“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Retirement” shall mean the occurrence of the Participant’s Date of Termination
after age 65 or the occurrence of the Participant’s Date of Termination after
age 55 pursuant to the retirement practices of Employer.


“Terminating Transaction” shall mean any one of the following:


(i)
the dissolution or liquidation of the Parent;



(ii)
a reorganization, merger or consolidation of the Parent with one or more Persons
as a result of which the Parent goes out of existence or becomes a subsidiary of
another Person; or



(iii)
upon the acquisition of substantially all of the property or more than eighty
percent (80%) of the then outstanding stock of the Parent by another Person;



provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if as of a date at least fourteen (14)
days prior to the date scheduled for such transaction provisions have been made
in writing in connection with such transaction for the assumption of the Grant
or the substitution for the Grant of a new grant covering the publicly-traded
stock of a successor Person, with appropriate adjustments as to the number and
kind of shares.



Tiffany & Co. 2014 Employee Incentive Plan
 
 
Restricted Stock Grant: Terms of Stock Grant Award -- Tranche-Vesting
 
Page 8